 In the Matter Of INTERNATIONAL HARVESTER COMPANY (HUTCHINSON,KANSAS BRANCH)andINTERNATIONAL ASSOCIATION OF MACHINISTS,LOCAL 1308,WICHITA, KANSAS, AFFILIATED WITH THE AMERICANFEDERATION OF LABORCase No. B-34,30.-Decided January 12, 19412Investigation and Certification of Representatives:stipulation for certificationupon consent election.Mr. Albert L. Lohm,of Kansas City, Mo., for the Board.Mr. M. H. Griffin,of Hutchinson, Kans., for the Company.Mr. H. W. Ray,ofWichita, Kans., for Local 1308.Mr. Max E. Halpern,,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn November 10, 1941, International Association of Machinists,Local 1308, Wichita, Kansas, affiliated with the American Federationof Labor, herein called Local 1308; filed with the Regional Directorfor the Seventeenth Region (Kansas City, Missouri) a petition andon December 11, 1941, an amended petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of International Harvester Company, herein called the Com-pany, in the Motor Truck Service Station of its Hutchinson, KansasBranch, herein called the Branch, which is engaged in the sale, dis-tribution, and service of motor trucks, farm and industrial equipment,and the sale of parts therefor at Hutchinson, Kansas, and requestingan investigation and certification of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On December 5, 1941, the National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9 (c) ofthe Act and Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 2, as amended, ordered an investiga-tion and authorized the Regional Director to conduct it and to providefor an appropriate hearing upon due notice.On December 15, 1941,38 N. L. R. B, No. 45.175 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Company,Local 1308, and a representative of the Board enteredinto a "STIPULATION FOR CERTIFICATIONUPONCONSENT ELECTION."Pursuant to the stipulation,an election by secret ballot was con-ducted onDecember 18, 1941, under the direction and supervision ofthe RegionalDirector,among all the employeesof theCompanyemployedasmechanics in the MotorTruckService Station of the.Branch, excluding clerks and foremen,to determine whether or notthe said employees desired to be represented for purposes of collectivebargainingby Local 1308.On December 19, 1941,the Regional Di-rector issued an Election Report, copiesof whichwere duly servedupon the parties.No objections to the conduct of the ballot or tothe Election Report have beenfiled by anyof the parties.As to the balloting and its results, the Regional Director reportedas follows :1Total on eligibilitylist___________________________________62Total ballots cast________________________________________63Total ballots challenged___________________________________04.Total blank ballots_______________________________________25.Total void ballots________________________________________06.Total valid votes counted_________________________________47.Votes cast for International Association of Machinists, Local1308,Wichita, Kansas, affiliated with the A. F. of L_____48 Votes case against International Association of Machinists,Local 1308, Wichita, Kansas, affiliated with the A. F. of L_0Upon the basis of the stipulation, the Election Report, and theentire record in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of International HarvesterCompany (Hutch-inson, KansasBranch),Hutchinson, Kansas, within the meaning ofSection 9(c) and Section 2 (6) and(7) of theNational Labor Rela-tions Act.2.All employees of the Company employed as mechanics in theMotorTruckService Station of the Hutchinson,Kansas Branch,excluding clerks and foremen, constitute a unit appropriate for thepurposes of collective bargainingwithin themeaning of Section 9 (b)of the Act.3.International Association of Machinists,Local 1308,Wichita,Kansas, affiliatedwith theAmerican Federation of Labor, has beendesignated and selected by a majority of the employees in the aboveunit as their representative for the purposes of collective bargainingand is the exclusive representative of all the employees in the saidunit within the meaning of Section 9 (a) of the Act. IN'TERNA;T'IONAL HARVESTER COMPANYCERTIFICATION OF REPRESENTATIVES177By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,IT IS HEREBY CERTIFIED that International Association of Machin-ists,Local 1308, Wichita, Kansas, affiliated with the American Feder-ation of Labor, has been designated and selected by a majority of allthe employees of International Harvester Company employed asmechanics in the Motor Truck Service Station of the Hutchinson,Kansas Branch, of the Company, excluding clerks and foremen, astheir representative for the purposes of collective bargaining, and thatpursuant to the provisions of Section 9 (a) of the Act, InternaionalAssociation of Machinists, Local 1308, Wichita, Kansas, affiliated withthe American Federation of Labor, is the exclusive representative ofall such employees for the purposes of collective bargaining in respectto rates of pay, wages, hours of employment, and other conditionsof employment.438861-42-vol. 38-13